COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                       NOS.
 2-06-242-CR
         2-06-243-CR
         2-06-244-CR
         2-06-245-CR
         2-06-246-CR
 
 
CHRISTOPHER T. BUTTS                                                      APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                   MEMORANDUM
OPINION[1] ON
REHEARING
 
                                              ------------




This court issued its
original opinion and judgments on September 28, 2006.  Due to a clerical error, the court failed to
mail a copy of the opinion and judgments to Appellant.  See Tex.
R. App. P. 48.1(d).  Therefore, on
our own motion, we withdraw our September 28, 2006 opinion and judgments and
substitute the following.  See Tex. R. App. P. 49.3.
Appellant Christopher T.
Butts, pro se, attempts to appeal from the trial court=s denial of his motion for judgments nunc pro tunc in five cases.  We do not have jurisdiction over an appeal
from an order denying a request for judgment nunc pro tunc.  Sanchez v. State, 112 S.W.3d 311, 312
(Tex. App.CCorpus
Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735, 735 (Tex. App.CWaco 2002, pet. dism=d); Moffatt v. State, No. 2‑05‑372‑CR, 2005
WL 3082253, at *1 (Tex. App.CFort Worth November 17, 2005, no pet.) (mem. op.).
On July 19, we notified
Appellant that we were concerned that we lacked jurisdiction over these appeals
and that we would dismiss the appeals unless 
any party desiring to continue the appeals filed with the court a
response showing grounds for continuing the appeals.  See Tex.
R. App. P. 44.3.  We received no
response.  Therefore, we dismiss these
appeals for want of jurisdiction.  See
Tex. R. App. P. 43.2(f). 
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 2, 2006




[1]See Tex. R. App. P. 47.4.